IN THE SUPREME COURT OF MISSISSIPPI
                                     NO. 98-CA-00433-SCT
CATHERINE M. ADAIR
v.
THOMAS H. ADAIR

DATE OF JUDGMENT:                                     03/02/1998
TRIAL JUDGE:                                          HON. PAT WISE
COURT FROM WHICH APPEALED:                            HINDS COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANT:                               CAROLYN B. MILLS
ATTORNEY FOR APPELLEE:                                R. CONNER McALLISTER
NATURE OF THE CASE:                                   CIVIL - DOMESTIC RELATIONS
DISPOSITION:                                          AFFIRMED - 4/15/1999
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                       5/6/99




      BEFORE SULLIVAN, P.J., BANKS AND WALLER, JJ.


      SULLIVAN, PRESIDING JUSTICE, FOR THE COURT:


¶1. On December 29, 1997, Chancellor Patricia D. Wise granted a divorce to Appellant Catherine M.
Adair, awarded custody of the parties' three minor children to Appellee Dr. Thomas H. Adair, ordered
Mrs. Adair to pay child support, granted Mrs. Adair reasonable visitation rights, and made an equitable
distribution of the marital property based upon the factors presented in Ferguson v. Ferguson, 639 So.
2d 921, 928 (Miss. 1994).

¶2. The only issue on appeal is Mrs. Adair's assertion that the chancellor failed to make an equitable
distribution of the marital property of the parties. Mrs. Adair asserts that the chancellor's application of the
Ferguson factors is not supported by substantial evidence.

¶3. The standard of review in such matters is well known. We "will not disturb the chancellor's findings
unless manifestly wrong, clearly erroneous, or if the chancellor applied an erroneous legal standard."
Henderson v. Henderson, 703 So. 2d 262, 264 (Miss. 1997).

¶4. The chancellor followed the guidelines of Ferguson, and as finder of fact, she specifically stated it was
undisputed that Dr. Adair's frugality contributed to the accumulation of the parties' property during the
twenty-year marriage. The chancellor also compared the frugality of Dr. Adair with the spendthrift ways of
Mrs. Adair.
¶5. Substantial evidence was presented to demonstrate Dr. Adair's frugality, and Mrs. Adair was allowed
to fully cross examine Dr. Adair on this issue.

¶6. At the conclusion of all the evidence, the chancellor found that Mrs. Adair's contributions toward the
accumulation of property through emotional, financial or other types of support was minimal.

¶7. The chancellor considered the value of the marital assets, tax and other economic consequences, as well
as the extent to which the property division may be utilized to eliminate periodic payments and other
potential sources of future friction between the parties. The chancellor obviously considered the needs of the
parties for financial security and other equitable factors. Mrs. Adair was allowed to pay less child support
than that recommended by the State's child support guidelines so that she could retain a larger amount of
her income for her own personal use. The stated reason that Dr. Adair was granted certain assets was his
financial responsibility for, among other things, the educational expenses of the three minor children, all of
whom have professional aspirations.

¶8. We are satisfied that the chancellor followed the mandate of this Court directing an equitable
distribution of the marital assets of Dr. and Mrs. Adair. What at first glance might appear to be an
unbalanced distribution of assets appears fair and reasonable when one reviews all the evidence placed
before the chancellor, the contributions of the parties, and their future responsibilities.

¶9. There is substantial credible evidence to uphold the finding of the chancellor, and she committed no
manifest error in her ruling. The judgment of the lower court is therefore affirmed, and costs are assessed to
Mrs. Adair.

¶10. AFFIRMED.

PRATHER, C.J., PITTMAN, P.J., BANKS, McRAE, SMITH, MILLS AND WALLER, JJ.,
CONCUR. COBB, J., NOT PARTICIPATING.